DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 03/11/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
By the amendment of 03/11/2022, claims 21-39 have been amended. Claim 40 has been newly added. Claims 21-40 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 21-27 and 29-39 (Remarks 03/11/2022 pages 9-11) have been considered and are partially persuasive.
Applicant argues that McIntyre fails to describe a “portable communication device” and instead describes a digital camera.  The Examiner respectfully disagrees.  While McIntyre does disclose a digital camera, McIntyre states that the digital camera may retrieve information from other devices on a network (¶52, ¶60). That is, the digital camera of McIntyre is, broadly, a portable communication device. The argument is not persuasive.
Applicant argues that McIntyre fails to disclose “the graphical object for receiving the user input to capture an image” and instead merely describes “onscreen command buttons such as allowing the user in the arranging viewing of subsequent pages”.  The Examiner notes that McIntyre describes on screen command buttons for performing various functions of the digital camera.  Further, McIntyre describes that the onscreen command buttons may be used to “provide a measure of remote control for digital camera 10 operation” (¶49).  The Examiner agrees that McIntyre does not explicitly state that the onscreen command button receives the user input for capturing an image.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tupman

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 2008/0231741, previously presented) in view of Tupman et al. (US 2010/00220221 published 01/28/2010, hereafter “Tupman”).

Regarding claim 21, McIntyre discloses a portable communication device (¶36: digital camera, ¶54, ¶60: networked) comprising: 
a battery (¶64, Fig. 15: Battery 54);
a first housing portion (Fig. 15 Display #1, ¶64: first display 14 of the digital camera housing); 
a second housing portion (Fig. 15 Display #2, ¶64: second display 20 of the peripheral housing); 
at least one camera disposed with respect to the second housing portion (Fig. 15 40, ¶64-65);
a flexible display (¶37-38: hinged display arrangement) including a first display portion disposed with respect to the first housing portion (Fig. 15 Display #1, ¶64: first display 14 of the digital camera housing) and a second display portion disposed with respect to the second housing portion (Fig. 15 Display #2, ¶64: second display 20 of the peripheral housing); and 
a processor (¶64, Fig. 15: control logic processor 48) configured to:
	execute an application in relation with the at least one camera (¶43-44: ex. of onscreen menus for a photographer control of a camera by a photographer to capture images),
display, on the flexible display, a user interface corresponding to the executed application based a position of the first housing portion with respect to the second housing portion (¶37-40: while in an expanded folded position display combined user interface, Fig. 3A-3C, ¶44: display onscreen interface for photography),
receive, via a graphical object displayed on the first display portion or the second display portion in relation with the user interface (Fig. 4 menu entry buttons 22, ¶43: on screen command buttons for user input, Fig. 7 operator controls 26, ¶49: on screen graphical buttons for remote control operation of the digital camera), a user input for a displayed image using the at least one camera (¶39: touch screen capability for user touch inputs, ¶43, ¶49),
based at least in part on a determination that the first housing portion and the second housing portion are in a first position with respect to each other (¶37-40: second display is expanded from a folded position into an open position with respect to first display, Fig. 3A-3C), (Fig. 5A, ¶44: user can capture images), display, on the first display portion, the image captured using the at least one camera disposed with respect to the second housing portion (Fig. 5A, ¶44: captured images are displayed on second display), and
display, on the second display portion, a preview image obtained from the at least one camera disposed with respect to the second housing portion simultaneously with the image displayed on the first display portion (Fig. 5A, ¶44: live video images are displayed on one display simultaneously with the captured images on the other display).
While McIntyre discloses the onscreen touch input buttons for performing controls of the digital camera as above, McIntyre fails to explicitly disclose wherein one of the performed controls is capturing an image in response to the received user input on the displayed graphical object.
Tupman discloses methods for capturing images on a digital device (¶2).  Particularly, Tupman discloses that it is old and well know in the digital image capture arts to implement an image capture button of a camera as an icon that be touched on a touch screen display (¶3: camera applications of known touchscreen devices can implement the shutter button as a touch icon).  Accordingly, it would have been obvious to one of ordinary skill in the art and having the teachings of McIntyre and Tupman before them before the effective filing of the claimed invention to simply implement the known improvement to touch screen digital camera applications of a touch button for capturing images, as taught by Tupman, for the digital camera touch screen camera application control and command buttons of McIntyre, resulting in the predictable result of the received user input for capturing an image using the at least one camera being received via a displayed graphical object on a display portion of the device of McIntyre.  One would have been motivated to make this improvement to use known methods to improve known devices predictably, such as for a digital camera having a touch screen display, as suggested by Tupman (¶3).

Regarding claim 22, McIntyre and Tupman disclose the portable communication device of claim 21, wherein the processor is further configured to, while the first housing portion and the second housing portion are in the first position with respect to each other, in response to the first housing portion and the second housing portion being moved from the first position to a second position with respect to each other, automatically deactivate one of the first display portion or the second display portion while maintaining the another one of the first display portion or the second display portion activated (Fig. 11A-11C, ¶56: auxiliary displays 20 and 70 are disabled while display 14 remains active when user changes position of displays 20, 70 and 14 to a folded position).  

Regarding claim 23, McIntyre and Tupman disclose the portable communication device of claim 21, further comprising:
a third display portion disposed with respect to the first housing portion and facing an opposite direction to the first display portion (Fig. 11A-11C, ¶56),
wherein the processor is further configured to:
	based at least in part on a determination that the first housing portion and the second housing portion are in a second position with respect to each other, present a user interface corresponding to the application via the third display portion (Fig. 11A-11C, ¶56).

Regarding claim 24, McIntyre and Tupman disclose the portable communication device of claim 22, and McIntyre further discloses 
wherein the first position comprises the first display portion facing a same direction as the second display portion (Fig. 11C), and 
wherein the second position comprises the first display portion facing an opposite direction from the second display portion (Fig. 11A).  

Regarding claim 25, McIntyre and Tupman disclose the portable communication device of claim 21, and McIntyre further discloses the processor is further configured to: 
present the user interface and the graphical object on the first display portion or the second display portion in relation with the user interface based at least on part on an angle between the first housing portion and the second housing portion (Fig. 12A, ¶58).

Regarding claims 26, McIntyre and Tupman disclose the portable communication device of claim 23, and McIntyre further discloses the processor is further configured to: 
based at least in part on a determination that the first housing portion and the second housing portion are in a first position with respect to each other, present a user interface corresponding to the application via the third portion if the remaining power of the battery is less than a threshold (¶65: power control transitioning to a low power state when one of battery 54 or 66 is at a lower charge than the other by powering the interface on either attached display).  

Regarding claim 27, McIntyre and Tupman disclose the portable communication device of claim 23, and McIntyre further discloses at least two sensors configured to sense a position of the first display  portion with respect to the second display portion (¶37-38: foldable hinged arrangement, ¶64: interface provides logic to processor for determination of display position, ¶56: additional hardware for detecting position states).  

Regarding claim 29, McIntyre and Tupman disclose the portable communication device of claim 21, and McIntyre further discloses wherein the processor is further configured to: 
control the first display portion to display a first content as the displaying of the image (Fig. 6, ¶47: display thumbnails on first display), and
in response to a selection of an object included in the first content, control the second display portion to display a second content regarding the selected object (Fig. 6, ¶47: display enlarged view of selected thumbnail on second display).

Regarding claim 30, McIntyre and Tupman disclose the portable communication device of claim 21, and McIntyre further discloses wherein the processor is further configured to: 3Appl. No.: 15/977,598 
Preliminary Amendment dated: April 22, 2020control the first display portion to display a first content in relation with the user interface and control the second display portion to display a second content in relation with the user interface (Fig. 5B, ¶46: displaying thumbnail images on first and second displays), 
determine whether a first event occurs on the portable communication device (¶46: user can move the thumbnail images around on the page to create best layout), and
in response to an occurrence of the first event, control the first display portion to change from displaying the first content to displaying the second content and control the second display portion to change from displaying the second content to displaying the first content (¶46: user can rearrange/move thumbnail images between first and second displays).

Regarding claim 31, McIntyre and Tupman disclose the portable communication device of claim 30, and McIntyre further discloses wherein the processor is further configured to:
	determining whether a second event occurs on the portable communication device (Fig. 3A-3C, ¶40: unfolding/sliding out second display), and
	in response to the second event occurring, control the first display portion and the second display portion to display a first content by displaying a portion of the first content on the first display portion and concurrently displaying a remaining portion of the first content on the second display portion (Fig. 3A-3C, ¶40).

Regarding claims 32, 33-34, 35, 36 and 37-39, claims 32, 33-34, 35, 36 and 37-39 recite limitations similar to claims 21, 23-24, 25, 26 and 29-31, respectively, and are similarly rejected.

Regarding claim 40, claim 40 recites limitations similar to claim 21 and is similarly rejected.
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Tupman in further view of Kilpatrick (US 2010/0060664, previously presented).

Regarding claim 28, McIntyre and Tupman disclose the portable electronic device of claim 27, wherein the sensors sense positions of the displays but fails to disclose wherein the sensors comprises a geomagnetic sensor and an acceleration sensor.  Kilpatrick discloses a method for controlling each display of a multiple display device having position-configurable multiple displays (¶6, Fig. 3-8). In particular, Kilpatrick discloses sensor logic of each display housing to determine positioning of the displays, wherein the sensors are accelerometers or gyroscopes (¶117, ¶120). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of McIntyre, Tupman and Kilpatrick before them before the effective filing of the claimed invention to combine the use of accelerometers and gyroscope sensors in detecting panel configuration, as taught by Tupman, for sensors coupled to a hinge of a display device of McIntyre and Tupman, resulting in the predictable result of the sensors of the portable electronic device of McIntyre comprising accelerometers and gyroscopes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hautala
US 20120198386 A1
Causing display of thumbnail images
Tsai
US 20120120277 A1
Multi-point touch focus
Kuwahara et al.
US 20110242361 A1
Information processing device, information processing system, and launch program and storage medium storing the same
Matas et al.
US 20100302409 A1
Systems and methods for previewing newly captured image content and reviewing previously stored image content
Shintome
US 20060284855 A1
Portable terminal device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179